Citation Nr: 1002962	
Decision Date: 01/20/10    Archive Date: 02/01/10

DOCKET NO.  05-27 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to a rating in excess of 30 percent for 
posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

M. C. Graham, Counsel



INTRODUCTION

The appellant is a veteran who retired from active duty in 
January 1974 after over 20 years of service.  This matter is 
before the Board of Veterans' Appeals (Board) on appeal from 
a January 2005 rating decision by the Waco, Texas, Department 
of Veterans Affairs (VA) Regional Office (RO) which granted 
service connection for PTSD rated 10 percent effective March 
5, 2004 (date of claim).  A June 2005 rating decision 
increased the rating to 30 percent effective March 5, 2004.  

In a decision issued in May 2007, the Board denied the 
Veteran's claim for a rating in excess of 30 percent for 
PTSD.  The Veteran appealed that decision to the United 
States Court of Appeals for Veterans Claims (CAVC or Court). 
In April 2008, the Court issued an order that vacated the May 
2007 Board decision and remanded the matter on appeal for 
readjudication consistent with the instructions outlined in 
the April 2008 Joint Motion by the parties.  In September 
2008, the Board remanded the claim for additional 
development.

In August 2006 correspondence, the Veteran's representative 
raised an alternative claim of entitlement to a total 
disability rating based upon individual unemployability 
(TDIU).  See Rice v. Shinseki, 22 Vet. App. 447 (2009) 
(holding that a TDIU claim is part of an initial rating claim 
when such claim is raised by the record).  Since this issue 
has not been developed for appellate review, it is referred 
to the RO for appropriate action.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

Throughout the appellate period, the Veteran's PTSD has been 
manifested by impairment no greater than occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks; occupational and social impairment with reduced 
reliability and productivity due to symptoms such as 
flattened affect, circumstantial, circumlocutory, or 
stereotyped speech, panic attacks more than once a week, 
difficulty understanding complex commands, impairment of 
memory, impaired judgment, impaired abstract thinking, 
disturbances of motivation and mood, or other symptoms of 
like gravity is not shown.


CONCLUSION OF LAW

A rating in excess of 30 percent for PTSD is not warranted. 
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 4.7, 4.130, Diagnostic Code (Code) 9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 
F 3d. 1328 (Fed. Cir. 2006).  

As the rating decision on appeal granted service connection 
and assigned a disability rating and effective date for the 
award, statutory notice had served its purpose, and its 
application was no longer required.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A June 2005 
statement of the case (SOC) provided notice on the 
"downstream" issue of entitlement to an increased rating; 
while a September 2009 supplemental SOC (SSOC) readjudicated 
the matter after the appellant and his representative 
responded and further development was completed.  38 U.S.C.A. 
§ 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 
(2006).  Notably, October and December 2008 letters also 
provided him with general disability rating and effective 
date criteria.  The Veteran has had ample opportunity to 
respond/supplement the record.  He has not alleged that 
notice in this case was less than adequate.  See Goodwin v. 
Peake, 22 Vet. App. 128, 137 (2008) (holding that "where a 
claim has been substantiated after the enactment of the VCAA, 
the appellant bears the burden of demonstrating any prejudice 
from defective VCAA notice with respect to the downstream 
issues").

The Veteran's pertinent treatment records have been secured.  
The RO arranged for VA examinations in August 2004, June 
2005, and July 2009.  The findings reported on these 
examinations were detailed, took into account the Veteran's 
history, and are not charged to be inaccurate.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007) (finding that VA must 
provide an examination that is adequate for rating purposes).  
He has not identified any pertinent evidence that remains 
outstanding.  Thus, VA's duty to assist is met.  Accordingly, 
the Board will address the merits of the claim. 

II.  Factual Background

The Veteran's DD form 214 and service records show that he 
was a parachutist and had engaged in combat in Vietnam.

VA treatment records from December 2003 to August 2004 show 
ongoing treatment and evaluation for PTSD and depression.

In a March 2004 mental health history note, the Veteran 
reported he was angry all the time and short with his wife.  
He stated he had been having recurrent nightmares, 
irritability, depressed moods, and decreased concentration 
for the past year.  He reported problems with forgetfulness 
for the past 4-5 years (i.e. names and where he is going).  
He denied suicidal or homicidal ideation.  He reported that 
he was very close with his wife, child and grandchildren.  He 
had worked for the wildlife department and at Wal-Mart before 
he retired in 2003.  Mental status examination revealed that 
the Veteran was alert, cooperative, and neatly dressed and 
groomed.  His affect was calm and pleasant.  He displayed 
appropriate eye contact.  His thoughts were logical and goal 
directed.  His concentration was adequate.  No hallucinations 
or delusions were noted or reported.  Insight and judgment 
were good.  The diagnoses were PTSD and depressive disorder, 
and it was noted that he was willing to get treatment for his 
symptoms.  His GAF score was 55.

On August 2004 VA examination, the Veteran reported that he 
took long walks with his wife every morning, watched 
television and was enjoying retirement.  He stated that in 
March 2004 he began to become irritable due to the Iraqi war.  
He stated that seeing images (from Iraq) stirred up his own 
experiences in Vietnam.  He reported nightmares, sleep 
disturbances, irritability, and difficulty concentrating.  
Psychiatric examination revealed a pleasant looking, cleanly 
dressed individual.  He communicated well and had good 
contact with outside reality.  His mood had improved, so no 
depression diagnosis was made.  His attention was good, his 
thinking was goal directed, and he appeared to be a happily 
retired man.  The examiner noted that based on his late-
appearing PTSD a diagnosis of mild PTSD was acceptable.  He 
indicated that the Veteran was never disabled or 
incapacitated because of PTSD and could function with 
employment well in the past.  He noted that the Veteran drove 
himself to the interview and had a valid driver's license.  
His GAF was 60 or 65.

On June 2005 VA examination, the Veteran reported nightmares 
and sweats approximately five nights a week.  He stated that 
recently he had to sleep in a separate bed from his wife 
because he awoke at night fighting.  He had medicine 
prescribed for nerves, but discontinued it and did not return 
for further psychiatric treatment.  He did not believe he had 
a mental problem.  He, his wife, his daughter, and two 
grandchildren all lived together and got along well.  He 
talked to his two sisters and brother by telephone.  He 
attended church once a year.  He took daily walks in the 
neighborhood and in the mall.  He reported thoughts of 
suicide in the 1980s, but had made no attempts.  He denied 
current suicidal ideation.  He did some cooking, cleaning, 
laundry, and shopping.  He drove a car and had a valid 
driver's license.  He talked on the telephone.

On mental status examination the Veteran was described as 
appropriately dressed, well groomed (recently shaved) and 
with good hygiene.  He made good eye contact.  His speech had 
normal rate and volume.  His answers to questions were 
logical, relevant, and coherent.  There were no loose thought 
associations, tangentiality or circumstantiality.  He denied 
any paranoid or grandiose delusions.  He denied 
hallucinations.  He denied panic attacks, but he did report 
disturbing dreams.  He was oriented to person, place, time 
and situation.  He reported that he forgot things; however, 
he was able to retain and recall six digits forward and four 
digits backwards; able to remember two of three words after 
five minutes without prompting, and all three with prompting; 
could accurately name the president and vice-president of the 
United States, and the governor of Texas; and was able to 
spell the word "world" backwards and forwards.  He was 
inaccurate with serial subtractions of 7 from 100.  In 
testing similarities, he said he could chew both an apple and 
an orange; and a table and chair both had four legs.  In 
testing judgment, he said he would mail a letter that he 
found stamped and addressed; and if he were in a crowded 
theatre and the first to see a fire, he would alert others 
and help.  He stated that he did not believe he had any 
mental illness.  The examiner assessed the Veteran's PTSD as 
mild and assigned a GAF score of 65.

In his August 2005 VA Form 9, the Veteran asserted that PTSD 
should be at least 50 percent based on the severity of the 
condition.

A July 2009 VA examination report notes that the Veteran 
described nightmares of Vietnam 2 to 3 times per month and 
that he woke up his wife when he made noise and moved around 
at night.  Symptoms of hyperarousal and avoidance were 
difficult to elicit.  He reported that his mood was "okay"; 
he denied recent or past major depressive episodes; and he 
reported his energy level as "50%."  He denied suicidal or 
homicidal ideation, auditory or visual hallucinations, 
delusional thinking, or paranoid ideation.  The Veteran 
reported working part-time at Wal-Mart as a greeter for the 
last 3 years and that he had not lost time from work due to 
his symptoms.  He denied any history of work-related problems 
like repeated firings or difficulty getting along with co-
workers.  He described his marital relationship as "great" 
and reported that he and his wife lived with their daughter, 
her husband, and their two children.  

The Veteran reported that he had moved to Georgia in 2006 and 
that he has not made many new friends there, although they 
have friends in another part of the state that they visit 
several times a year.  He reported an "okay" mood and a 
constricted affect.  He was adequately groomed, alert, and 
oriented.  His thought processes were coherent, logical, and 
linear, and there was no evidence or obsessions or 
compulsions or suicidal or homicidal ideation, intent, or 
plan.  His speech was normal.  The PTSD Symptoms Checklist 
assessment and the Mississippi Scale suggested overreporting 
of symptoms.  His GAF was 68 and the examiner found this 
"reflective of mild symptomatology with 'some difficulty in 
social, occupational, or school functioning, but generally 
functioning pretty well, has some meaningful interpersonal 
relationships'."

III. Legal Criteria and Analysis

Disability ratings are determined by application of a 
schedule of ratings, based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  The 
percentage ratings represent, as far as can practicably be 
determined the average impairment in earning capacity 
resulting from diseases and injuries and their residual 
conditions in civil occupations.  Generally, the degrees of 
disability are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability. 38 C.F.R. § 4.1.  PTSD is rated under the 
general formula for rating mental disorders, which provides a 
100 percent rating where there is total occupational and 
social impairment due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.

A 70 percent rating is warranted for PTSD where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

A 50 percent rating is warranted for PTSD where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 30 percent rating is warranted for PTSD where there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events). 38 C.F.R. § 
4.130.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, length of remissions, and the veteran's capacity 
for adjustment during periods of remission.  38 C.F.R. § 
4.126(a).  The rating agency shall assign an evaluation based 
on all the evidence of record that bears on occupational and 
social impairment rather than solely on the examiner's 
assessment of the level of disability at the moment of the 
examination.  Id.  However, when evaluating the level of 
disability from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not 
assign an evaluation on the basis of social impairment.  38 
C.F.R. § 4.126(b).

As the claim for increase is an appeal from the initial 
rating assigned with the grant of service connection, the 
possibility of staged ratings must be considered.  Fenderson 
v. West, 12 Vet. App. 119 (1999).

Where there is a question as to which of two evaluations 
applies, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
such rating.  Otherwise, the lower rating is assigned. 38 
C.F.R. § 4.7

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  It 
is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

As was noted, this appeal is from the initial rating assigned 
with the grant of service connection for PTSD.  The RO has 
not assigned "staged ratings," but has assigned a 30 
percent rating for the entire appeal period.  The Joint 
Motion directed the Board to provide further reasons and 
bases regarding whether staged ratings were appropriate in 
this case.  "Staged ratings" are not indicated here because 
the preponderance of the evidence is against the claim for a 
higher rating throughout the entire appeal period.  The 
Veteran's disability picture throughout more nearly 
approximates the criteria required for a 30 percent rating.  
While there is one record, the March 2004 VA outpatient 
treatment record, that reflects a GAF score of 55, indicating 
more serious symptoms, this sole piece of evidence is not 
substantial enough to support a higher evaluation, even for 
part of, or a "stage" of, the appeal period.  This is so 
because the nurse practitioner, M.K., who prepared the March 
2004 record later told VA personnel that her evaluation of 
the Veteran, upon which she based her assessment, was 
"limited".  Such a statement by the health professional 
that provided the assessment limits the probative value of 
the March 2004 record.  

Further, VA personnel noted that M.K. reported that her 
evaluation of the Veteran in March 2004 was "brief and 
incomplete" and that the VA staff physician who co-signed 
the record (and who is no longer employed by VA) "encouraged 
her to give low GAF scores so they could show good 
improvement with therapy."  In addition, subsequent VA 
treatment records, including those developed only 2 months 
later, do not show symptoms anywhere near as serious as the 
March 2004 assessment.  A VA treatment record in May 2004 
notes that the Veteran's mood was good, he was eating and 
sleeping well, and had good energy.  He was alert and 
oriented with a full affect; his thoughts were well-
organized.  The plan was to taper his medication.

The significance of the single GAF score in March 2004 is 
further lessened by the opinions of other VA health 
professionals.  A VA physician's assistant who spoke with M. 
K. in November 2008 concluded, "I do not believe that the 
GAF given on the 2004 exam should have the same credibility 
as a complete C&P examination would."  In addition, the July 
2009 VA physician, who thoroughly reviewed the claims folder 
and the electronic chart and had also thoroughly interviewed 
the Veteran and his wife for 60 to 90 minutes, found that 
while it was possible that the Veteran's presentation and 
self report in March 2004 reflected lower functioning, it was 
"hard to imagine, based on the information from this 
examination, that the veteran has ever functioned at such a 
low level." 

The Board also does not find that occasional reports of 
forgetfulness, irritability, impulsive anger outbursts, 
social isolation, a history of suicidal ideation in the 1980s 
(many years prior to the time this claim was filed in 2004), 
or reports that he wakes up fighting support a higher rating 
at any time during the appeal period.  On this point, the 
Board finds that July 2009 medical opinion to be highly 
probative and persuasive as that examiner had the benefit of 
a longitudinal review of the record.  The July 2009 examiner 
acknowledged that the Veteran reported symptoms of PTSD, yet 
found that it was "difficult to see how [these symptoms] 
have caused him significant impairment in occupational or 
interpersonal functioning" since the Veteran had been 
happily married for 51 years, gets along well with his 
immediate family, and had a long-standing and stable work 
history.  For example, with respect to the complaint of 
irritability, the Veteran and his wife denied that it had 
been intense enough to cause discord in their marriage or in 
the Veteran's relationship with his daughter.  The examiner 
found that the Veteran's "current symptoms do not appear to 
be significantly disabling at this time" and, "[a]t worst, 
his symptoms have remained stable and have not worsened since 
his last C&P examination [in 2005]."  

Based on the 2009 examination and the 2004 and 2005 
examination reports, the 2009 examiner surmised that the 
Veteran was previously more symptomatic.  However, the 
examiner assessed the PTSD presentation as "mild" at the 
time of the earlier examination reports.  The 2009 examiner 
noted that diagnostic testing revealed that the Veteran was 
overreporting, as his self-report during the interview was 
not commensurate with the level of distress he endorsed 
during testing.  

Competent (medical) evidence simply does not show 
occupational and social impairment with reduced reliability 
and productivity due to PTSD symptoms of the nature and 
gravity listed in the scheduler criteria for a 50 percent 
rating (outlined above) at any time during the appeal period.  
Flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty understanding complex commands; impairment of 
short-and long-term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood, or 
other symptoms of similar gravity are not shown.  In that 
regard, while the Veteran's representative specifically cites 
the Veteran's allegations that he has impaired memory and 
concentration, testing for recent and remote recall and for 
concentration (e.g., serial 7s) on VA examination did not 
reveal any significant deficiencies.  The Veteran apparently 
had uneventful employment until he retired (at approximately 
age 70) in the fall of 2003, and admitted to being happily 
retired.  In 2009 he was back working at Wal-Mart part-time 
as a greeter.  He gets along well with his family (his 
daughter, son-in-law, and two grandchildren live with him and 
his wife).  He regularly talks on the telephone with his two 
sisters and brother and he visits friends in another part of 
the state several times a year.  He helps with household 
chores.  He drives himself to and from locations and still 
possesses a valid driver's license.  Reduced reliability or 
productivity due to psychiatric symptoms is not shown.  In 
short, the Veteran functions quite well, and the disability 
picture presented is not one consistent with the degree of 
severity necessary for the next higher, 50 percent, rating 
for PTSD (and does not approximate those criteria) at any 
time during the appeal.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered, 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).   In this regard, the medical 
evidence does not show that the PTSD disability necessitated 
frequent periods of hospitalization.  The schedular criteria 
fully contemplate the Veteran's complaints, and there is no 
evidence that they are inadequate to reflect the disability 
picture presented.  VA examinations have established that any 
effects of PTSD on occupational functioning are mild.  In the 
absence of such factors, the Board finds that criteria for 
referral for consideration of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell, 9 Vet. App. 337; Shipwash, 8 Vet. App. at 227.  The 
preponderance of the evidence is against this claim, and it 
must be denied.



ORDER

A rating in excess of 30 percent for PTSD is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


